18-430
     Li v. Barr
                                                                                  BIA
                                                                          A089 203 794


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            BARRINGTON D. PARKER,
 9            MICHAEL H. PARK,
10                 Circuit Judges. 1
11   _____________________________________
12
13   YUJIAO LI,
14            Petitioner,
15
16                v.                                             18-430
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Joshua Bardavid, New York, NY.
24

     1 Circuit Judge Peter W. Hall, originally a member of the panel, is
     currently unavailable. Circuit Judge Jon O. Newman has replaced Judge
     Hall on the panel for this matter. See 2d Cir. IOP E(b).
 1   FOR RESPONDENT:              Joseph H. Hunt, Assistant
 2                                Attorney General; Briena L.
 3                                Strippoli, Senior Litigation
 4                                Counsel; Benjamin Mark Moss, Trial
 5                                Attorney, Office of Immigration
 6                                Litigation, United States
 7                                Department of Justice, Washington,
 8                                DC.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14       Petitioner     Yujiao   Li,    a    native   and   citizen   of   the

15   People’s Republic of China, seeks review of a February 5,

16   2018, decision of the BIA denying Li’s motion to remand.               In

17   re Yujiao Li, No. A 089 203 794 (B.I.A. Feb. 5, 2018).                 We

18   assume the parties’ familiarity with the underlying facts and

19   procedural history.

20       In her motion to remand, Li asserted that she feared

21   persecution in China based on her conversion to Catholicism.

22   We review the BIA’s denial of a motion to remand for abuse of

23   discretion   and   any   country       conditions   determination     for

24   substantial evidence.       See Li Yong Cao v. U.S. Dep’t of

25   Justice, 421 F.3d 149, 156–57 (2d Cir. 2005); Jian Hui Shao

26   v. Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008).             “A motion

27   to remand that relies on newly available evidence is held to

                                        2
 1   the substantive requirements of a motion to reopen.”               Li Yong

 2   Cao, 421 F.3d at 156.            The BIA may deny a motion to remand

 3   if the movant fails “to make a prima face case of eligibility

 4   for asylum.” Id.      The movant bears the “heavy burden of

 5   demonstrating a likelihood that the new evidence presented

 6   would alter the result in the case.” Id. (internal quotation

 7   marks omitted).        To establish eligibility for asylum based

 8   on activities commenced in the United States, “an alien must

 9   make    some   showing    that    authorities    in    h[er]   country   of

10   nationality are either aware of h[er] activities or likely to

11   become    aware   of     h[er]    activities.”        Hongsheng   Leng   v.

12   Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

13          The BIA did not abuse its discretion in concluding that

14   Li failed to establish her prima facie eligibility for relief

15   because she did not demonstrate that Chinese officials were

16   aware or likely to become aware of her religious practice.

17   See id.    Li did not assert that Chinese officials were already

18   aware of her religious practice in the United States.                    And

19   Li’s evidence in support of her motion provided that there

20   are tens of millions of Christians practicing in unregistered

21   churches in China and that officials in some areas do not

22   interfere with religious practice in unregistered churches.


                                           3
 1   Contrary to Li’s argument that the BIA should have taken

 2   administrative       notice    of     more    recent      country   conditions

 3   evidence given the years that had passed since she filed her

 4   motion, it was her burden to establish that remand was

 5   warranted, and she did not attempt to submit more recent

 6   country conditions evidence despite having an opportunity to

 7   do so.    See Li Yong Cao, 421 F.3d at 156.                Further, the more

 8   recent    evidence    she     cites    is    materially      similar   to   the

 9   evidence that was already before the BIA: both provide that

10   there are tens of millions of practicing Christians in China,

11   that in some areas of China officials do not interfere with

12   unregistered     religious      groups       while   in    other    areas   they

13   monitor    and   persecute      religious       practitioners,       and    that

14   officials increased scrutiny of certain religious groups over

15   certain periods.

16       Therefore, because the BIA did not err in concluding that

17   Li failed to show a realistic chance of establishing that

18   Chinese    officials     would        likely    discover      her    religious

19   practice, it did not abuse its discretion in denying her

20   motion to remand to apply for asylum.                  See Hongsheng Leng,

21 528 F.3d at 143.

22       For the foregoing reasons, the petition for review is


                                             4
1   DENIED.   All pending motions and applications are DENIED and

2   stays VACATED.

3                               FOR THE COURT:
4                               Catherine O’Hagan Wolfe,
5                               Clerk of Court




                                  5